Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 05, 2021

The Court of Appeals hereby passes the following order:

A22A0337. CARA WILLIAMS v. MURRAY TATUM.

      Cara Williams filed a petition for writ of habeas corpus against Warden Murray
Tatum. Following a hearing, the trial court denied the petition, and Williams appeals.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all cases involving habeas corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par.
III (4). Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/05/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.